Citation Nr: 9926857	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
arthritis due to trauma of both knees.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in July 1998, at 
which time one issue on appeal was granted, two issues were 
denied, and two issues were remanded for further development.  
That development having been completed, the case is again 
properly before Board for appellate review.  

During the course of this appeal, in a February 1999 rating 
decision, the veteran's claim for entitlement to service 
connection for asthma was granted and a 10 percent evaluation 
was assigned.  In March 1999, the veteran was notified of the 
grant, informed of his right to appeal, and given VA Form 
4107 which explained his appellate rights.  To date the 
veteran has not expressed disagreement with the 10 percent 
evaluation assigned for the asthma disability.  Therefore, 
the issue of any higher evaluation for this disorder is not 
presently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156, 1161 (Fed. Cir. 1997) (veteran's overall claim for 
benefits is comprised of separate issues, and jurisdiction to 
consider an appeal concerning one or more of those issues is 
conferred by filing a Notice of Disagreement).

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
service-connected traumatic arthritis of both knees, prior to 
December 15, 1998, was established by x-ray evidence, but was 
not manifested by limitation of motion of either knee.

2.  The evidence of record demonstrates that the veteran's 
service-connected right knee disability is presently 
manifested by subjective complaints of pain, limitation of 
motion, with mild tenderness along the posterior joint line, 
and x-ray findings consistent with arthritic changes.

3.  The evidence of record demonstrates that the veteran's 
service-connected left knee disability is presently 
manifested by subjective complaints of pain, limitation of 
motion, with mild tenderness in the area of patella tendon, 
and x-ray findings consistent with arthritic changes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis due to trauma of both knee prior to December 
15, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010 
(1998).

2.  The criteria for a 10 percent evaluation for arthritis 
due to trauma of the right knee from December 15, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5010 (1998).

3.  The criteria for a 10 percent evaluation for arthritis 
due to trauma of the left knee from December 15, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5010.

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis due to trauma of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5010.

5.  The criteria for an evaluation in excess of 10 percent 
for arthritis due to trauma of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

I.  Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected bilateral knee disability.

II.  Factual Background

In an October 1996 rating decision, service connection for 
arthritis, bilateral knees was granted with an evaluation of 
10 percent, effective from February 1, 1996.  It was noted 
that the veteran's service medical records for the period of 
August 1, 1974 to January 31, 1996 showed that he injured 
both knees in service, and that he incurred minor injuries 
which by themselves were acute and transitory.  The RO noted 
that the veteran was on profile status for recovery purposes, 
and that no chronic condition was identified in the service 
medical records.  July 1996 and September 1996 VA 
examinations referred to x-rays which showed tiny posterior 
spurring, bilateral knees.  The examination reports did not 
report any current subjective complaints or any other 
objective findings.  The RO concluded that service connection 
for traumatic arthritis, bilateral knees, was in order and 
that based on the evidence of record, a 10 percent evaluation 
was assigned for arthritis in two major joints, without 
additional objective difficulties.  The veteran was notified 
of the same in October 1996, and he thereafter perfected an 
appeal to the Board which resulted in a remand of the issue.  

In its July 1998 remand, the Board noted that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  The Board advised the RO to 
consider the application of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  In that case the Court noted that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  The Board determined that while 
Diagnostic Code 5257 for "other impairment of the knee" did 
not provide for compensation "based solely upon limitation 
of motion," other applicable diagnostic codes, such as those 
provided via 5010, did provide for limitation of motion.  
Therefore, an additional examination was requested, and the 
examiner was asked to comment upon the extent, if any, to 
which pain, supported by adequate pathology and evidenced by 
the visible behavior of the veteran undertaking motion, 
resulted in functional loss.

Pursuant to the Board's remand, the RO set up an orthopedic 
evaluation for the veteran with a private orthopedist.  In 
December 1998, the veteran was seen for disability status by 
Dr. Rosenberg.  The physician indicted that the veteran's 
claims file had been reviewed.  He then recited the history 
of the veteran's medical examinations beginning in April 
1990.  It was noted that in August 1997, the veteran 
presented with complaints of pain along the patella bone of 
both knees, and that he apparently had increased discomfort 
while working in the yard the previous month.  The physician 
commented that, at the August 1997 examination, the knees 
showed full range of motion, no effusion, and a nontender 
patella, negative Lachman's test, and negative drawer sign.  

At the time of the December 1998 evaluation, the veteran's 
subjective complaints were as follows.  With regard to his 
bilateral knees, the veteran stated that there was an 
intermittent pain, described as burning and aching.  
Prolonged walking and standing aggravated the pain in his 
knees.  The right knee was noted to be worse than the left 
knee.  He denied the use of any assistive walking devices, 
braces or supports for his knees.  The veteran experienced 
swelling of the knees.  He denied any locking, giving way, 
popping or grinding of the knees.  The pain from the knees 
was noted to radiate downward toward his ankles.  Applying 
ice and taking Motrin or other pain medication seemed to help 
relieve the pain and swelling in his bilateral knees.  

Objective findings were as follows.  Examination of the right 
knee showed range of motion of 135 degrees of flexion, and 
zero extension.  The physician noted that there was no pain, 
fatigue, weakness or lack of endurance.  There was no edema, 
effusion, instability or weakness.  There was mild tenderness 
along the posterior joint line.  The gait was normal.  
Standing and walking were normal.  There was no ankylosis 
present, no signs of inflammatory arthritis.  There was no 
valgus or varus stressed laxity with the knee in the 30 
degrees of flexion, as well as in neutral.  There was no 
anterior or posterior laxity of the knee.  There was a 
negative Lachman's test and negative McMurray's sign.  

Examination of the left knee showed range of motion of 132 
degrees of flexion and zero extension.  There was no pain, 
fatigue, weakness or lack of endurance.  There was no edema, 
effusion, instability or weakness.  There was mild tenderness 
in the area of the patellar tendon.  The gait was normal.  
Standing and walking were normal.  There was no ankylosis 
present, and no signs of inflammatory arthritis.  There was 
no valgus or varus stressed laxity with the knee in 30 
degrees of flexion, as well as in neutral.  There was no 
anterior or posterior laxity of the knee.  There was a 
negative Lachman's test and negative McMurray's sign.  

Lower extremity measurements were noted and included right 
calf 13 inches, left calf 13 and 1/2 inches; thighs 20 inches 
for the right and 19 inches for the left; and leg lengths 
(anterior superior spine to tip of malleolus) of 39 and 1/2 
inches on the right and 38 and 1/2 inches on the left.  

The physician noted that x-rays of the right knee, dated in 
December 1998, were reported as being normal, and that x-rays 
taken of the left knee at that time were also reported as 
being normal.  The examination diagnoses were mild 
tendonitis, right knee, and mild tendonitis, left knee.  

The actual x-ray reports were attached to the examination 
report and the findings showed that views of the right knee 
demonstrated no joint narrowing, fractures, joint effusions, 
or chondrocalcinosis.  The impression was normal examination.  
Four views of the left knee demonstrated no joint narrowing, 
spurring, fracture, dislocation, or effusion.  The impression 
was normal examination.  

In a February 1999 rating decision, the RO continued the 
evaluation of arthritis due to trauma of both knees as 10 
percent disabling.  The RO considered and applied 38 C.F.R. 
§§  4.40 and 4.45 to its analysis.  The RO pointed out that 
service connection for traumatic arthritis of both knees was 
granted based on the findings done in July 1996.  It was 
noted that the current, December 1998, x-rays showed the 
veteran's knees to be normal.  The RO stated that since there 
was always the question of interpretation by the individual 
radiologist, and in resolving all reasonable doubt in the 
veteran's favor, service connection remained in effect for 
traumatic arthritis of both knees.  The RO also indicated 
that with regard to the 10 percent evaluation being appealed, 
there was no indication of any significant limitation of 
motion or painful motion to warrant a separate evaluation for 
each knee.  The RO considered the veteran more than 
adequately compensated for his disability at the 10 percent 
level.  A February 1999 Supplemental Statement of the Case 
revealed the same, and the veteran was also notified of the 
denial for increase in a March 1999 letter.  In May 1999, the 
representative rested the appeal on the answer to the 
Statement of the Case and had no further argument.  

III.  Analysis

As noted above, service connection was established for 
arthritis due to trauma of both knees in an October 1996 
rating decision; a 10 percent evaluation was assigned, 
effective from February 1, 1996, the day following separation 
from service.  As the veteran takes issue with the initial 
rating assigned following the grant of service connection, 
the Board must evaluate the relevant evidence since the date 
of discharge from service; it may assign separate ratings for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. at 126-27.

The veteran's traumatic arthritis of both knees is evaluated 
as a single disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  This regulatory provision authorizes the VA to 
assign a schedular evaluation under Diagnostic Code 5010, if 
the arthritis is substantiated by x-ray findings.  38 C.F.R. 
§ 4.71a.  The Board's review of the record reflects that the 
RO has resolved the conflicting x-ray interpretations (of 
July 1996 and December 1998) in favor of the veteran, 
finding, in essence, that the evidence is sufficient to 
establish x-ray findings consistent with arthritic changes in 
the knees.  The Board agrees that the evidence is in 
equipoise on this medical fact and the matter is therefore 
resolved to that extent in the veteran's favor.

Diagnostic Code 5010 provides that traumatic arthritis is to 
be evaluated, under Diagnostic Code 5003, which in turn, 
provides that degenerative (hypertrophic or osteoarthritis) 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, limitation of motion of 
the specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  

In the absence of limitation of motion, a 10 percent 
evaluation is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is warranted when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  NOTE (1):  The 20 and 10 
percent ratings based on x-ray findings, will not be combined 
with rating based on limitation of motion.  Id.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  For a 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation 
may be assigned where flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

When the medical evidence is evaluated under the VA's 
Schedule for Rating Disabilities, for the period prior to 
December 15, 1998, it is apparent that the veteran is not 
entitled to a compensable evaluation based on limitation of 
motion of the veteran's knees.  The evidence of record, as 
demonstrated by the findings contained in an August 1997 
examination report, indicated that the veteran had a full 
range of knee motion, bilaterally, without any evidence of 
effusion.  Moreover, while the veteran subjectively 
complained of pain along the patella bone of both knees, it 
is evident from a review of this same examination report that 
the patellae were evaluated as non-tender, and the results of 
the Lachman's and McMurray's tests were negative, indicating 
no significant knee impairment.  Nevertheless, the record 
does indicate that the veteran's service-connected disability 
of both knees is manifested by arthritic changes, which have 
been substantiated by x-ray findings.  Therefore, in view of 
the foregoing, the Board determines that a 10 percent 
evaluation is warranted based on x-ray evidence of arthritic 
changes involving both the right and left knees.  However, in 
the absence of objective evidence of incapacitating 
exacerbations, limitation of motion, or other impairment 
indicated in Diagnostic Codes 5256-5262, relative to knee 
impairment, the Board concludes that an evaluation in excess 
of 10 percent for traumatic arthritis of both knees is not 
shown to be warranted under the rating schedule, prior to 
December 15, 1998.

By contrast, when the medical evidence is evaluated under the 
VA's Schedule for Rating Disabilities, for the period from 
December 15, 1998, it is apparent the veteran is no longer 
entitled to a compensable evaluation based on the absence of 
limitation of motion of the veteran's knees.  In this 
context, the evidence of record, as demonstrated by the 
findings contained in the December 1998 examination report, 
reflects that the veteran has limitation of motion based on 
38 C.F.R. § 4.71, Plate II, which shows normal knee flexion 
and extension as extending from 0 to 140 degrees.  This 
report of examination refers to flexion of 135 degrees on the 
right and 132 degrees on the left, despite the examiner's 
findings of no pain, no weakness, and no edema.  And while 
the limitation of flexion of neither knee is to a degree to 
warrant a compensable evaluation under Diagnostic Code 5260, 
there is, however, evidence of mild tenderness in the 
posterior joint line of the right knee and in the area of the 
patellar tendon of the left knee (which could, presumably, 
account for some functional loss).  See generally DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  As such, the evidence 
with regard to whether there is objectively confirmed 
limitation of motion sufficient to warrant a 10 percent 
rating for each knee is in relative equipoise.  See Hicks v. 
Brown, 8 Vet. App. 417, 420 (1995) (explaining the 
application of Diagnostic Code 5003).  Accordingly, resolving 
all reasonable doubt as to this matter in favor of the 
veteran, the Board determines that a 10 percent evaluation is 
warranted for traumatic arthritis of the right knee and a 10 
percent rating is warranted for traumatic arthritis of the 
left knee, for the period from December 15, 1998.  However, 
since the limitation of motion is not to a degree to warrant 
a 20 percent evaluation under Diagnostic Code 5260 or 5261, 
the Board finds that the veteran does not meet the schedular 
criteria for an evaluation in excess of 10 percent for either 
knee.

The Board has also considered the applicability of other 
diagnostic criteria.  While the evidence establishes that the 
veteran has arthritic changes as well as mild tendonitis of 
both knees, it does not show that disorder has caused 
recurrent subluxation, or lateral instability as required 
under Diagnostic Code 5257.  Cf. VAOPGCPREC 23-97 (July 1, 
1997); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (separate evaluations are warranted where the 
symptomatology for the conditions is distinct and separate).  
It also does not show that the veteran has nonunion, 
malunion, or ankylosis of either knee; or that he has 
dislocated the semilunar cartilage of either knee, as 
required under Diagnostic Codes 5256, 5258, and 5262.

In reaching these determinations, the Board has considered 
the history of the veteran's knee disabilities, as well as 
the current clinical manifestations and effect these 
disabilities may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original 
disabilities have been reviewed, as well the functional 
impairment which can be attributed to pain, weakness, or 
excess fatigability.  See generally DeLuca, supra; 38 C.F.R. 
§§ 4.40, 4.45.  However, as evidenced by the December 1998 
examination report, the examiner found no evidence of pain, 
fatigue, or weakness, lack of endurance, or instability of 
either knee.  Thus, for the reasons discussed above, the 
Board finds that the veteran's knee disabilities simply are 
not impaired to a degree to warrant higher evaluations than 
those assigned by this decision under the schedule for rating 
disabilities.


ORDER

An evaluation in excess of 10 percent for arthritis due to 
trauma of both knee prior to December 15, 1998, is denied.

A 10 percent evaluation for arthritis due to trauma of the 
right knee from December 15, 1998, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.

A 10 percent evaluation for arthritis due to trauma of the 
left knee from December 15, 1998, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.

An evaluation in excess of 10 percent for arthritis due to 
trauma of the right knee is denied.

An evaluation in excess of 10 percent for arthritis due to 
trauma of the left knee is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

